Citation Nr: 0525946	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with disc disease (low back disability), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that increased the evaluation of 
the veteran's low back disability to 20 percent, effective 
May 13, 1996.  The veteran perfected a timely appeal of this 
determination to the Board.

During the course of this appeal, the veteran requested to 
testify at both Board and RO hearings; however, in a signed, 
October 2003 statement, he indicated that he no longer sought 
to testify at any hearing and instead wanted his case sent to 
the Board.  In light of the foregoing, the Board finds that 
the veteran's requests to testify at a hearing have been 
withdrawn.

As a final preliminary matter, although the claims folder 
reflects that the veteran considered withdrawing his appeal, 
in August 2004 statements his representative clarified that 
the veteran wished to have the Board adjudicate his claim 
based on the evidence of record.  Accordingly, the Board will 
decide his appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the veteran's favor, 
his intervertebral disc syndrome of the lumbar spine is 
manifested by severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief; 
however, the preponderance of the evidence is against a 
finding that the veteran has pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, and other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

2.  Since September 23, 2002, the preponderance of the 
medical evidence shows that the veteran's degenerative disc 
disease of the lumbar spine was neither productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually; ankylosis of the lumbosacral spine; 
nor unfavorable ankylosis of the entire thoracolumbar spine.

3.  Since September 26, 2003, the medical evidence shows that 
the veteran's low back disability was manifested by no worse 
than forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
additionally, the preponderance of the medical evidence shows 
his forward flexion of the thoracolumbar spine was not 
limited to 30 degrees or less, and favorable ankylosis of the 
entire thoracolumbar spine was ruled out.

4.  Since September 26, 2003, the veteran neurologic 
impairment of the left lower extremity resulted in no more 
than disability analogous to moderate incomplete paralysis of 
the median nerve.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, and no more, for 
intervertebral disc syndrome of the lumbosacral spine, have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124a; 
Diagnostic Codes 5003, 5235-5243, 5285, 5286, 5292, 5293, 
5295, 8520 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an increased rating for his low back 
disability, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, as well as the 
RO's July  2003 "VCAA" letter, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claim and the importance of doing so.  Id.  The Board also 
notes that the VA has provided the veteran with the amended 
criteria for rating back disabilities that became effective 
on September 23, 2002, and September 26, 2003, respectively, 
and that the RO has initially considered this claim under 
both sets of regulations.  As such, there is no prejudice in 
the Board likewise doing so.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. at 
119.  Moreover, he has not asserted that he was prejudiced in 
any way by VA's development of this appeal.  See Mayfield; 
Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, and the SSOCs, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service records and reports 
of his VA care; the veteran reports that he receives 
treatment for his low back disability exclusively from VA.  
In addition, in January and June 1997, June 1999 and in 
September 2003, the veteran was afforded formal VA 
examinations to determine the nature, extent, severity and 
manifestations of his low back disability.  In addition, the 
examiners who performed the January 1997 and June 1999 
examinations prepared addenda to their reports, dated in 
February 1998 and March 2000, respectively.  Further, his 
representative has submitted written argument in support of 
his appeal.

In light of the foregoing, and particularly given the Board's 
determination that the veteran's low back disability warrants 
a 40 percent evaluation under former Diagnostic Code 5293, 
the Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claim, or to give his 
representative another opportunity to present additional 
evidence and/or argument because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, any further 
development would be futile, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran sustained injury to his low back during service, 
and in November 1988 a Physical Evaluation Board (PEB) 
concluded that the veteran was not fit for duty due to the 
condition, which it determined was 60 percent disabling under 
Diagnostic Code 5293.  

In an October 1989 rating decision, the RO granted service 
connection for residuals of a low back injury with disc 
disease and assigned an initial 10 percent evaluation under 
Diagnostic Code 5293, effective April 17, 1989.  The veteran 
appealed that determination; however, in an April 1991 
decision, the Board concluded that the veteran's low back 
disability warranted no more than a 10 percent rating.  The 
appellant was provided notice of the decision and of his 
appellate rights, but he did not file a Notice of Appeal with 
the United States Court of Appeal for Veterans Claims 
(Court), and the decision became final.  See 38 U.S.C.A. 
§§ 5108, 7104, 7266 (West 1991); 38 C.F.R. §§ 19.116, 19.193 
(1991).

In May 1996, the veteran filed this claim for an increased 
rating for his low back disability.

VA outpatient treatment records, dated from July 1995 to 
August 1996, show that the veteran was seen on numerous 
occasions for various low back complaints.  These records 
indicate that the veteran presented with chronic low back 
pain with radiculopathy and numbness, and that he was able to 
keep the symptoms "under control" via an exercise program 
and by treating the disorder with Motrin.

In January 1997, the RO afforded him a formal VA spine 
examination.  The physician discussed the history of the 
veteran's disability, and the report shows that the veteran 
complained of having sudden, severe muscle spasm in his back 
approximately two to four times per month.  The veteran 
indicated the pain in very sharp and interfered with his 
sleep and sexual activities; he also reported suffering from 
left leg numbness.

The examination was negative for muscle spasm, and range of 
motion studies revealed that he had forward flexion to 50 
degrees, backward bending to 25 degrees, and lateral bending 
to 35 degrees, bilaterally, and lateral rotation to 30 
degrees, bilaterally.  The examiner described the veteran's 
reflexes as unusual and explained that he had twice the 
expected force in his left knee.  He was able to accomplish 
straight leg raising to 90 degrees, with pain in his 
hamstrings, but not in his low back.  X-rays disclosed mild 
narrowing of L4-L5 and L5-S1.  The physician stated that the 
veteran might suffer from nerve root irritation and indicated 
that it was necessary for him to have an MRI; the diagnosis 
was low back pain.

In an April 1997 rating decision, the RO increased the 
evaluation of the veteran's low back disability under 
Diagnostic Code 5293 to 20 percent, effective May 13, 1996.

June 1997, the veteran was afforded another formal VA spine 
examination.  At the outset of the report, the physician 
discussed the history of the veteran's low back disability.  
The veteran reported that he had daily low back pain and 
muscle spasm in his legs, as well as numbness in his left leg 
and foot.  The physician noted that the veteran had no bowel 
or bladder problems and that he participated in a daily 
exercise program.  The veteran stated that he had flare-ups 
of back pain at least once a week, which occurred even when 
he was lying in bed.

The examination was negative for tenderness over the spinous 
of the lumbosacral spine, flanks and sciatic notches.  Knee 
and ankle jerks, as well as Babinski reflexes, were intact 
and symmetrical and straight leg raising was normal.  The 
physician further reported that soft touch, pin and vibratory 
sensation testing was normal.  He added that hip rotation did 
not disclose pain and that the veteran was able to walk 
normally.  He had forward flexion to 50 degrees, backward 
extension to 10 degrees, he "tilted" bilaterally to 30 
degrees and had rotation bilaterally to 60 degrees.  There 
was no swelling and the veteran voiced no complaints of pain 
during forward bending.  

The physician diagnosed the veteran as having a herniated 
lumbar disc.  With regard to his functional impairment, the 
examiner reported that the veteran exhibited pain when he 
attempted to touch his toes, and that there was no exercise 
program that could safely be prescribed for him to assess his 
functional ability.  As such, the examiner stated he was not 
able to opine as to any increased functional impairment 
during flare-ups.

A CT scan of the lumbar spine performed in November 1997 
disclosed bony degenerative changes present in some of the 
vertebral bodies; however, there was no disc herniation or 
spinal stenosis.

In a February 1998 addendum to his January 1997 VA 
examination report, the examiner indicated that in light of 
the November 1997 CT scan, an MRI was no longer needed.  He 
said based on his review of the results of that diagnostic 
study, the veteran had mild degenerative joint disease in 
most of his vertebrae but no disc disease.  

In appealing the 20 percent evaluation, in a November 1998 
statement, the veteran asserted that a higher rating was 
warranted because he suffered from spasms and numbness in his 
left leg and foot.  

In an August 1999 statement, the veteran reported that due to 
pain and muscle spasm stemming from his low back disability, 
he required bed rest, sometimes for several days, and had 
significant social and industrial impairment.  He added that 
he was unable to participate in any sporting activities and 
had recurring attacks when driving, eating in restaurants, 
attending church, or at home watching television or lying in 
bed.  The veteran also complained of having difficulty 
sleeping due to the disorder and he maintained that the 
disability warranted a 60 percent rating under Diagnostic 
Code 5293, which he pointed out was the evaluation he was 
assigned by the service department prior to separation.

In June 1999, the veteran was afforded another formal VA 
examination.  The physician noted that the veteran had a low 
back injury with disc disease and briefly discussed the 
history of the veteran's condition.  During the evaluation, 
the veteran reported having numbness in his left lower 
extremity as well as muscle spasm, with low back pain when 
working, which could "neutralize" him for days at a time.  
The examiner administered neurological testing, and based on 
the results of those tests, as well as his clinical 
examination, diagnosed him as having lumbosacral spondylotic 
changes with low back pain but without neurological findings.

In a March 2000 addendum to the examination report, which the 
physician prepared in response to the RO's request for data 
on the veteran's low back range of motion, the examiner 
reported that the veteran's low back range of motion was 
"completely normal in all directions."

In September 2003, the veteran was most recently formally 
evaluated with respect to his low back disability.  At the 
outset of his report the examiner noted that he had reviewed 
the veteran's claims folder and he discussed the history of 
the veteran's low back disability.  The veteran reported 
that, on average he had chronic pain that range from 2 to 8 
on a 10-point scale.  He also complained of having muscle 
spasm and corresponding functional impairment and 
difficulties sleeping.  The veteran stated that he went to 
physical therapy and complied with an exercise regimen to 
ameliorate his low back symptoms; he also reported wearing a 
back brace.  The veteran denied having any bowel or bladder 
problems.

The physical examination was negative for muscle spasm, 
swelling or tenderness.  The veteran's musculature was within 
normal limits and the examiner indicated that the veteran was 
able to dress and undress without apparent distress.  The 
veteran's spine and hips were in alignment, without swelling, 
and there was no evidence of muscle spasm or tenderness.  

Range of motion testing revealed that he had forward flexion 
to 70 degrees, extension to 30 degrees, and lateral extension 
and rotation to 30 degrees, bilaterally, respectively.  The 
veteran was able to heel and toe and tandem walk without 
effort.  The examiner also reported that he was able to squat 
and duck walk, that a Romberg test was negative, and that 
straight leg raises were to 90 degrees, bilaterally.  His 
deep tendon reflexes were 2+ and equal on his lower 
extremities.  The examiner indicated that the veteran had 
full sensation in his lower extremities, and reported that 
when two-pound weights were placed on his ankles he was able 
to accomplish 20 extensions from his hip with no right-sided 
problems; however, he stated that he was only able to perform 
12 left-sided extensions.  X-rays revealed that the veteran 
had a sacralized transverse process on the right at L5 and 
S1, and that he had osteophytes throughout his lumbosacral 
region.  The diagnoses were sacralized transverse process on 
the left and osteophytes to the lumbosacral region.

VA outpatient treatment records, dated from August 1998 to 
September 2003, show that he was seen on numerous occasion 
for complaint and treatment of low back pain and muscle 
spasm, which are consistent with that discussed above.

Finally, in August 2005 written argument, the veteran's 
representative, citing several Court decisions, maintained 
that the veteran's low back disability warranted a 40 percent 
rating due to his limitation of motion and functional loss 
due to pain.  Alternatively, because the September 2003 VA 
examination report does not address the veteran's limitation 
of motion due to pain, Vietnam Veterans of America asserts, 
in essence, that the matter should be remanded for further 
development if the Board does not find that the veteran's low 
back disability warrants a 40 percent disability evaluation 
for limitation of motion of the low back due to pain.




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as the veteran's representative pointed out in 
August 2005 written argument, when evaluating joint 
disabilities rated on the basis of limitation of motion, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board observes that, during the course of this appeal, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
(Federal Circuit), when a new statute is enacted or a new 
regulation is issued while a claim is pending, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

As a preliminary matter, the Board notes that in light of the 
preclusive effect of the April 1991 Board decision, see 
38 U.S.C.A. § 7104 (West 2002) and 38 C.F.R. § 20.1100 
(2004), the Board is constrained by the governing laws and 
regulations and is prohibited from assigning a 60 percent 
evaluation based on the findings and conclusions contained in 
the November 1998 PEB report.

The veteran's low back disability is currently rated as 20 
percent disabling under former Diagnostic Code 5293, which 
provided that a 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

The veteran's low back disability could also be evaluated 
under former Diagnostic Code 5295 provided that a 20 percent 
evaluation required muscle spasm on extreme forward bending 
and loss of lateral spine motion, and a maximum evaluation of 
40 percent was warranted when the disability was productive 
of severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.  

Further, former Diagnostic Code 5292 provided that a 20 
percent rating required that the veteran had moderate 
limitation of motion of the lumbar spine; a maximum 40 
percent evaluation required severe limitation of motion.  

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
twelve months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Under these revisions, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine, i.e., the 
combined limitation of motion of the thoracic spine and the 
lumbosacral strain, which is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

Following a review of the veteran's statements and the 
medical findings and conclusions, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's degenerative disc disease of the lumbar spine 
warrants a 40 percent evaluation based on the criteria set 
forth in former Diagnostic Codes 5293 for severe 
intervertebral disc syndrome of the low back with 
intermittent relief.

In reaching this determination, the Board points out that in 
his statements, while seeking VA outpatient treatment, and 
when being formally evaluated by VA, the veteran consistently 
reported suffering from recurrent muscle spasm, which at 
times has been so severe as to require bed rest, and indeed, 
that is his primary argument in support of a higher rating.  

In this regard the Board observes that when formally 
evaluated by VA in January 1997, the veteran complained of 
having sudden, severe muscle spasm in his back approximately 
two to four times per month.  Similarly, at the June 1997 VA 
examination, the veteran reported suffering from daily low 
back pain and muscle spasm, and stated that when he had 
flare-ups of the condition, he required bed rest.  Further, 
in an August 1999 statement, the veteran indicated that due 
to pain, muscle spasm and left-sided radiculopathy, he 
required bed rest, sometimes for several days; he further 
reported that because of the recurrent attacks, he had social 
and industrial impairment.  In addition, the June 1999 VA 
examination report shows that he again reported having muscle 
spasm and left-sided neuropathy, which would "neutralize" 
him for several days at a time.  Finally, the September 2003 
VA examination report reflects that he again complained of 
having muscle spasm and corresponding functional impairment.

The Board further concludes, however, that an evaluation in 
excess of 40 percent is not warranted under any other former 
Diagnostic Code or pursuant to the revised criteria.  
Significantly, several VA examinations were negative for 
objective evidence of muscle spasm.  In addition, the Board 
points out that the evidence shows that the veteran has an 
ankle jerk, and does not reflect that he has pronounced 
intervertebral disc syndrome with persistent, rather than 
recurrent symptoms.  The Board thus finds that the 
preponderance of the evidence is against entitlement to a 60 
percent rating under this code.  

In reaching this determination, the Board notes that the 
maximum evaluation under former Diagnostic Codes 5292 and 
5295 was 40 percent.  Moreover, there were no other former 
Diagnostic Codes under which the veteran's disability could 
be evaluated since the evidence affirmatively demonstrates 
that the veteran's low back disability was not comparable to 
the residuals of a vertebral fracture without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast) (former Diagnostic Code 5285), or ankylosis of 
the whole spine (former Diagnostic Code 5286), there is no 
basis for evaluation under any other potentially applicable 
former code.

Given the above findings, the Board reiterates that it agrees 
with the RO that a higher evaluation is not warranted under 
the new criteria.  In this regard, the Board points out under 
the revised general rating formula for diseases and injuries 
of the spine, absent a finding of disability of or comparable 
to ankylosis of the thoracolumbar spine, a schedular 
evaluation in excess of 40 percent is not available.  Indeed, 
given the range of motion findings cited above, the veteran's 
low back disability would not warrant more than a 20 percent 
rating under revised Diagnostic Code 5237.  Thus, even if a 
separate 20 percent evaluation were assigned for his 
neurological impairment affecting his left lower extremity 
that stems from his intervertebral disc syndrome under 
Diagnostic Code 8520, taken together, that would result in a 
combined 36 percent rating.

Similarly, evaluating the veteran's intervertebral disc 
syndrome under revised Diagnostic Code 5243, the Board finds 
that given the evidence of his incapacitating episodes, the 
condition most nearly approximates the criteria for a 40 
percent rating, but no more.  As such, the preponderance of 
the evidence is against a finding that the disability 
warrants a 60 percent rating under the revised criteria.

As a final point, the Board notes that the record does not 
establish that either the former or the revised schedular 
criteria are inadequate to evaluate the veteran's low back 
disability so as to warrant assignment of an evaluation 
higher than 40 percent on an extra-schedular basis.  In this 
regard, the Board notes that no showing that the disability 
under consideration has resulted in marked interference with 
employment, i.e., beyond that reflected by the 40 percent 
evaluation.  In addition, there is no indication that 
veteran's low back disability has necessitated frequent, or 
indeed, any, periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 40 percent rating for residuals 
of a low back injury with disc disease is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


